Case 1:18-cv-20864-JLK Document 46 Entered on FLSD Docket 09/16/2019 Page 1 of 2




                             UM TED STATESDISTRICT POURT
                             SQUTHERN DISTRICT OF FLOIUDA
                                                        l

                                  CA SE N O .1:18-cv-20864-JL K

  JOSE VELAZQUEZ,
         Plaintiff,


  GA TOR PARK ,IN C.,

         Defendant.
                                                 /

              O RD ER G R AN TIN G PLATN TIFF'S M O TIO N TO R E CO N SID ER
               ANDSETTINGASIDEFINM ZORDEROFDISMISSALIDEj21
         THIS M ATTER isbeforetheCourtupon Plaintiff sM otion to Reconsiderthe Court's

  FinalOrderofDismissalW ithoutPrejudice,filed September4,2019(DE 43).TheCourthas
  alsoconsideredDefendant'sResponse(DE 45).
                                        '
                                    .

         OnSeptdmber4,2019,theCotlrtentereditsFinalOrderofDismissalW ithoutPrejudice
  forFaillzretoFilePre--frialStipulationO E 42).Thatsameday,Plaintifffiledtheinstant
  M otion (DE 43),seeldngreconsiderationofthedismissalorder.Plaintiffexplainsthatthe
  partièsdidnottimelyfiletheirpretrialstipulationbecause,Glonthedateofthedeadline,(they
  were)prepnringforHunicaneDorian,atthetimebelievedtobeheadingtoandimpactingal1of
  Floddaasacatastrophicmajorhurricane.''I6Lat4.Plaintiffalsoexplainsthatthepartiesagreed
  to fileam otion forextension oftim e,butthatPlaintiff'scounselm istakenly believed them otion

  could be filed afterthe deadline duè to courtcloslzres associated w ith the hunicane. Ié

         J.
          n response,D efendantequivocates asto the grounds,ifany,foropposing the M otion.

  SeeDE 45at3(11TotheextenttheCourttindsthePlaintiffhasmetthestandard forexcusable
  neglect,Undersigned Cptmselhasnofurthergrotmdsatthistime.'').
Case 1:18-cv-20864-JLK Document 46 Entered on FLSD Docket 09/16/2019 Page 2 of 2




        Aftercarefulconsideration,itisORDERED,ADJUDGED AND DECREED that

 PlaintiffsM otiontoReconsider(DE 43)be,andthesameherebyis,GRANTED;theCourt's
  FinalOrderofDisnlissal(DE 42)isVACATED;andtheCotlrt'sScheduling Order(DE 32)is
 VACATED and new dateswillbe setby separatebrder.

        DONE AND ORDERED in ChambersattheJamesLawrenceKingFederalJustice

 Building andUnited StatesCourthouse,M iam i,Floridathis 16th day ofSeptem ber,201 .

                                                                                 V

                                                 AM ES LA       NCE KING
                                                UN ITED STA TES D ISTRICT            E

  CC:   A IIcounselofrecord
